Citation Nr: 0216742	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  He was stationed in Korea from December 20, 
1954 to April 16, 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision which 
denied service connection for PTSD.  A personal hearing at 
the RO was held in February 2002.  The veteran was scheduled 
for a Central Office hearing in July 2002 but it was canceled 
at his request.  The matter is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The current evidence of record does not show that the 
veteran engaged in combat during his tour of duty in Korea.

3.  Service records and other evidence of record fail to 
corroborate the veteran's claims as to in-service stressors 
and there is no credible supporting evidence that the alleged 
in-service stressors actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5100, et. seq.  (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the rating 
decision, statement of the case, other correspondence from 
the RO, and from statements made at the personal hearing.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  As it appears that all 
pertinent evidence that can be obtained has been obtained, 
even without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


I.  Factual Background

The veteran's service medical records are unavailable.  The 
RO requested the service medical records from the National 
Personnel Records Center (NPRC) in January 2000; however, no 
service medical records were able to be located.  Service 
personnel records reflect that the veteran served in Korea 
from December 1954 to April 1955 with the Headquarters and 
Service Battery, 11th Marines, 1st Marines Division.  The 
veteran's discharge report (Form DD214) indicates that he 
received the National Defense Service Medal.  

An October 1999 VA medical record shows that the veteran 
reported being stationed in Korea, near the 38th Parallel 
after the Korean War cease-fire when his unit was attacked at 
night.  He said that the ambush occurred on December 23, 
1955.  He said that out of 268 men in his unit, all were 
killed except 26.  He stated that since that time, he had 
nightmares of combat and sleep disturbance.  He related that 
he avoided war movies, startled easily, tried to avoid sudden 
noises, and had a sense of a foreshortened future.  He 
indicated that he was generally irritable since his discharge 
from service and avoided other people.  He was especially 
irritable and jittery during the Christmas season.  On mental 
status examination, the veteran complained of depression.  
Suicidal ideation was also reported, but decreased somewhat 
with medication.  The diagnostic impression was severe PTSD.  

On VA examination in February 2000, the veteran described a 
traumatic event which occurred during a peacekeeping mission 
during the Korean War.  The veteran noted that the traumatic 
event actually occurred in December 1954, not December 1955 
as he related previously.  The veteran said that he was in 
Korea for about one year, beginning in the summer of 1954.  
He related that he served in the 105th Light Field Artillery 
unit.  He said that part of job was that of burying North 
Koreans.  The veteran claimed that his unit was attacked by 
mostly civilians on the night of December 23, 1954.  The 
veteran stated that he suffered no wounds during the 
incident.  He reported that many of the individuals who were 
killed were friends of his.  He indicated that he worked in a 
manufacturing plant for 23 years.  He was married three 
times, the most recent marriage since 1985.  He reported 
severe nightmares related to the Korean war raid experience.  
The veteran indicated that he had received outpatient 
psychiatric treatment for his symptoms since 1999.  The 
diagnoses included PTSD, chronic, moderate to severe in 
intensity.  His ongoing stressors were noted as continued 
PTSD symptomatology and poor sleep as a result.  It was noted 
that these stressors had not improved significantly even with 
the addition of sleep medication.  His current Global 
Assessment of Functioning (GAF) score was 48.  

On VA social summary conducted in February 2000, it was noted 
that the accuracy the veteran's claims of digging mass graves 
from November through December 1954 were questionable since 
the activities happened long after the cease-fire.  The 
examiner indicated that if it could be verified that such 
activities did occur, the veteran may have some aspects of 
PTSD.  It was noted that there was no evidence of the veteran 
experiencing any type of occupational impairment due to PTSD.  

VA medical records dated from March 1999 to October 2001 
essentially show that the veteran was seen for psychiatric 
treatment and medication management related to his PTSD 
symptoms.  Several records show that the veteran reported he 
experienced nightmares with some depression and irritability.  
A March 1999 record reflects that the veteran was sent to 
Korea in the fall of 1954 until the spring of 1955 for a 
peacekeeping clean-up mission.  The veteran said that he was 
on burial detail and was required to move dead bodies into 
mass graves.  The veteran reported that he had periodic 
nightmares about an unexpected attack on his unit in December 
1954.  He related that he had periodic intrusive thoughts 
about the attack and the mass graves.  

A May 1999 record reveals that the veteran responded "no" 
to having most PTSD symptoms other than nightmares, and 
avoidance of traumatic thoughts and feelings.  The examiner 
indicated that due to his low symptomatology and lack of 
severity of PTSD, his symptoms did not require medication or 
group therapy.  A September 1999 record reflects that the 
veteran reported that he was in Korea after the war but 
encountered a combat situation when his camp was raided.  He 
said that he participated in the "clean up" of dead bodies.  
The examiner noted that there was no historical record of 
deaths of the magnitude reported by the veteran once the war 
was over.  

Marine Corps command diaries were received in March 2000 from 
the Marine Corps Historical Center.  Marine Corps records do 
not document the attack reported by the veteran, any 
fatalities or the digging of mass graves.  The information 
provided had included the veteran's claimed stressors and his 
unit.  Records described activities of the Unit and did not 
show massive burials or the aforementioned attack with 
numerous causalities to be included.

During the February 2002 RO hearing, the veteran testified 
regarding the claimed attack of his Marine Corps unit during 
service in Korea.  

In an April 2002 statement in support of his claim, the 
veteran related that in December 1954, his Marine Corps unit 
was attacked resulting in over 200 fatalities.  He claimed 
that he did not remember the names of those who survived the 
alleged attack.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f) (2002).  

As noted above, the RO has attempted to obtain the veteran's 
service medical records to no avail.  It is clear that the 
service medical records cannot be located.  In this case, 
however, the service medical records are not necessary for a 
fair and impartial determination in this case.  Service 
personnel records have been furnished.  Moreover, the veteran 
does not contend that he was treated for any psychiatric 
disorder, including PTSD during active service or that his 
service medical records would document his alleged stressors.  
He alleges that he developed PTSD after service as a result 
of his experiences during active duty in Korea.  This is a 
case in which it is clear from the responses to the requests 
that such records sought do not exist and that any further 
attempts to obtain any additional records would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the medical evidence of record reflects a 
diagnosis of PTSD.  Thus, while the Board notes that the 
veteran has been diagnosed with PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
evidence that the claimed in-service stressor, or any 
stressor actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  As noted above, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added).  

In this regard, the Board finds that the veteran is not shown 
to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, the veteran's service 
records do not support a finding that the veteran was engaged 
in combat.  Thus, the service personnel records do not 
support a finding that he was engaged in actual combat.  As 
noted above, the veteran was awarded the National Defense 
Service Medal, but no medals evincing combat service.  

Next, there is no supporting evidence, of any actual 
stressor.  The veteran has reported that his Marine Corps 
unit was attacked, resulting in hundreds of fatalities and 
that he was required to participate in moving dead bodies 
into mass graves.. However these events were not able to be 
verified.  Operational records furnished by the Marine Corps 
Historical Center did not provide any information which could 
corroborate any of the veteran's reported in-service 
stressors.  Moreover, no evidence has otherwise been 
presented to support the occurrence of any in-service 
stressors.  

It seems inconceivable that an event leading to the death of 
200 Marines after the cease-fire had been signed would go 
completely unmentioned in the records that were obtained.  
The unit activities were described, and at no place pertinent 
to this appeal are significant causalities reported.  As 
such, there is no confirmation of the stressor which was the 
basis of the medical diagnosis of PTSD.

The Board has considered the veteran's statements and 
testimony in which he claims that his PTSD is related to the 
aforementioned events during active service.  Although, the 
veteran's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran lacks 
the medical expertise to offer an opinion as to the causation 
of any current disability.  Id.  In the absence of competent 
credible evidence of causation, service connection is not 
warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence contained in reports from the Marine 
Corps Historical Center or in the veteran's service personnel 
records which shows that he was engaged in combat with the 
enemy.  In this case, the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
written statements and testimony.  The Board finds that the 
evidence has failed to show that he was engaged in combat.  
Furthermore, the Board finds that there is no corroborating 
evidence to support his lay statements as to his claimed in-
service stressors.  Thus, the Board concludes that there is 
no credible supporting evidence that the claimed in-service 
stressors actually occurred and the claim for service 
connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

